Citation Nr: 1048076	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgianne Bolinger, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2006, the Veteran testified at a formal hearing in 
front of a decision review officer at the Indianapolis RO.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDINGS OF FACT

1.	The Veteran served in the Republic of Vietnam; exposure to an 
herbicide agent, to include Agent Orange, is presumed.

2.	The competent evidence of record indicates the Veteran has 
been diagnosed with coronary artery disease.


CONCLUSION OF LAW

Coronary artery disease was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010); Diseases Associated With Exposure to 
Certain Herbicide Agents, 75 Fed. Reg. 53,202, (Aug. 31, 2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts entitlement to service connection for 
coronary artery disease.  Initially, the Board observes that the 
Veteran has claimed service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.  
However, the Board has expanded the Veteran's claim to consider 
all potentially applicable theories of entitlement.  See 
generally Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain diseases associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2010).  A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

Diseases associated with exposure to Agent Orange include, among 
others, ischemic heart disease (including coronary artery 
disease).  See Diseases Associated with Exposure to Certain 
Herbicide Agents, 75 Fed. Reg. 53,202 (Aug. 31, 2010) (amending 
38 C.F.R. § 3.309(e)).  The Board observes the Veteran has been 
diagnosed with coronary artery disease by his private physicians, 
as well as the April 2005 and October 2006 compensation and 
pension examiners.

The RO had previously confirmed The Veteran's service in the 
Republic of Vietnam in its June 2005 rating decision.  The 
Veteran is also in receipt Vietnamese Service Medal with one 
star, the Vietnamese Campaign Medal with device, and the Combat 
Action Ribbon.  Thus, exposure to herbicides (Agent Orange) is 
presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As the Veteran's exposure to herbicides is presumed, and in light 
of the recent amendments to 38 C.F.R. § 3.309(e) establishing 
presumptive service connection for ischemic heart disease (to 
include coronary artery disease), the Board concludes that 
service connection for coronary artery disease is warranted.  See 
38 C.F.R. § 3.309(e) (as amended by 75 Fed. Reg. 53,202).






ORDER

Entitlement to service connection for coronary artery disease is 
granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


